DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 3, 7, 10, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 10 recite the limitation "wherein the a second correlation key is associated with the second device".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7, 14 and 20, Applicant recites in lines 3-4 of the claim " creating a mapping of the first correlation key with the first device and the first plugin without correlating with the second correlation key ". It is unclear how the mapping would happen without correlating the second correlation key.  Further clarification is needed. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIZAKI et al., U.S. Pub No: US 20190306115 A1 (Hereinafter “NISHIZAKI”) in view of Sommer et al., U.S. Pub No: US 20140172837 A1 (Hereinafter “Sommer”).

Regarding claim 1, NISHIZAKI disclose A method for correlating multiple device entries within a domain, the method comprising:
receiving, by a correlation device, a first correlation key comprising a set of device properties associated with a first device from a first plugin (see paragraph [0006-0007], wherein storing in the memory a correlation database correlating a mediation apparatus ID for identifying the second mediation apparatus with a first device ID for identifying the device ), and wherein the first set of device properties comprises a unique device property that is unique to the first device (see paragraph [0006-0007], wherein  a mediation apparatus ID corresponds to unique device property as claimed);
comparing, by the correlation device, the first correlation key with each of a plurality of second correlation keys stored in a device database, wherein the plurality of second correlation keys is received from a plurality of second plugins for a plurality of second devices, and wherein each of the plurality of second correlation keys corresponds to one of the plurality of second plugins and a unique second device from the plurality of second devices (see paragraph [0006-0007], wherein the first command including a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database);
determining, by the correlation device, whether a second correlation key from the plurality of second correlation keys in the device database corresponds to the first device, based on the comparing (see paragraph [0006-0007], wherein a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database); and
selectively correlating, by the correlation device, the first device with a second device from the plurality of second devices mapped to the second correlation key in the device database, based on the determining (see paragraph .
NISHIZAKI fails to explicitly disclose wherein the first plugin corresponds to a first subdomain from a plurality of subdomains within the domain.
Sommer teaches wherein the first plugin corresponds to a first subdomain from a plurality of subdomains within the domain (see paragraph [0083], wherein the collector 606 communicates to the APIs by specific calls required by the APIs, to request identifiers of each actor device actively communicating in the subnetwork 602a, b and c (e.g., each social network). The collector 606 retrieves the identifiers from each server 608a, b and c. The collector 606 saves the identifiers in storage 612).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of NISHIZAKI to include one or more documents where one document can have a different domain, as taught by Sommer, since doing so would allow the system to targeting particular identities corresponding devices communicatively contributing to topical activity in a computer network system (Sommer; paragraphs [0007]).
 
Regarding claim 2, the combination of NISHIZAKI and Sommer further disclose   creating the device database comprising the plurality of second correlation keys, wherein each of the plurality of second correlation keys is mapped to a unique second device of the plurality of second devices and a second plugin of the plurality of second plugins (NISHIZAKI, see paragraph [0006] and fig.2, wherein specifying the mediation apparatus ID correlated with the second device ID matching database. Fig.2 which contains set of keys as claimed.).

Regarding claim 3, the combination of NISHIZAKI and Sommer further disclose wherein creating the device database comprises:
receiving a second correlation key of the plurality of second correlation keys from a second plugin of the plurality of second plugins, wherein the second correlation key is sent by the second plugin on discovering a second device of the plurality of second devices, and wherein the a second correlation key is associated with the second device (NISHIZAKI, see paragraph [0006-0007], wherein the first command including a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database.);
storing the second correlation key in the device database (NISHIZAKI, see paragraph [0006-0007, 0035] and fig.2, wherein storing in the memory a correlation database correlating); and
mapping the second correlation key with the second plugin and the second device in the device database (NISHIZAKI, see paragraph [0006-0007, 0037] and fig.2, wherein The item "GUID" specifies a globally unique identifier (GUID) assigned to the inside mediation apparatus 13 or the second program 34. That is, the item "GUID" specifies the inside mediation apparatus 13 to which the printer 14 identified by the device ID belongs.).

Regarding claim 4, the combination of NISHIZAKI and Sommer further disclose wherein comparing the first correlation key with each of the plurality of second correlation keys comprises matching the unique device property in the first correlation key with unique device properties in each of the plurality of second correlation keys (NISHIZAKI, see paragraph [0006-0007], wherein a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database).

Regarding claim 5, the combination of NISHIZAKI and Sommer further disclose wherein determining whether the second correlation key corresponds to the first device comprises:
establishing that the second correlation key corresponds to the first device, when the unique device property in the first correlation key matches with a unique device property in the second correlation key (NISHIZAKI, see paragraph [0006-0007], wherein a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database); and
establishing that the second correlation key does not correspond to the first device, when the unique device property in the first correlation key does not match with the unique device property in the second correlation key (NISHIZAKI, .

Regarding claim 6, the combination of NISHIZAKI and Sommer further disclose wherein selectively correlating comprises:
storing the first correlation key in the device database (NISHIZAKI, see paragraph [0006-0007, 0034-0035], wherein database can store correlation key); and
correlating the first device with the second device mapped to second correlation key in the device database, when the second correlation key corresponds to the first device (NISHIZAKI, see paragraph [0006-0007], wherein a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database), wherein the second device is a representation of the first device in a second subdomain from the plurality of subdomains (Sommer, see paragraph [0033, 0058] and fig.1, wherein one device can be from the set of devices (115)).

Regarding claim 7, the combination of NISHIZAKI and Sommer further disclose wherein selectively correlating comprises:
storing the first correlation key in the device database (NISHIZAKI, see paragraph [0006-0007, 0034-0035], wherein database can store correlation key);
creating a mapping of the first correlation key with the first device and the first plugin without correlating with the second correlation key (NISHIZAKI, see  matching the first device ID and first instruction information for the device identified by the second device ID; specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database); and
marking the first device as uncorrelated with each of the plurality of second devices included in the device database, wherein an alternate representation of the first device in the remaining plurality of subdomains is not currently discovered (NISHIZAKI, see paragraph [0006, 0066], wherein if the operator determines that the device ID does not belong to a printer 14 targeted for management, the operator inputs into a command to delete the device ID. Note that the deletion can be corresponds to the uncorrelated process as claimed).


Claims 8-14 are rejected under the same rationale as claims 1-7. Regarding claim 8, the combination of NISHIZAKI and Sommer further disclose a processor; and a memory communicatively coupled to the processor (NISHIZAKI, see fig.1 item 21 and 22).

Claims 15-20 are rejected under the same rationale as claims 1-2 and 4-7.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165